DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0317473 (Liang).
For claim 1, Liang teaches a semiconductor device comprising a waveguide (fig. 7, 101) having a core (fig. 7, 101b), said core having inserted therein one or more layers of nanoemitters ([0018], CdSe quantum dots).
Liang does not explicitly teach “wherein said nanoemitters, when excited with emission at certain wavelength, produce photoluminescence such that the short-wavelength anti-Stokes photoluminescence prevails over the long-wavelength Stokes photoluminescence.” However, the limitation recites a functional limitation which does not structurally distinguish the claimed invention from the prior art. See MPEP 2114. 
The device of Liang is capable of functioning as recited in the wherein clause of claim 1. Paragraph [0062] of the instant application states “[a]nti-Stokes spontaneous luminescence caused by single-photon phonon-assisted carrier excitation may be achieved using 15InP, CdSe, CdTe, PbS, and PbSe quantum dots.” The device of Liang also includes CdSe quantum dots. Therefore, Liang inherently capable of functioning according to the claimed limitation “wherein said nanoemitters, when excited with 
For claim 2, Liang teaches said core (fig. 8, 101b) is sandwiched in between two opposingly located cladding layers (fig. 8, 101a and 101c).
For claim 3, Liang teaches said core and cladding layers are made of thermally conductive materials ([0017] and [0018], III-V materials and ZnSe are inherently thermally conductive).
For claim 9, Liang teaches said nanoemitters are quantum dots ([0018]).
For claim 10, Liang teaches said nanoemitters are quantum wells ([0018], a quantum dot is a 3-d quantum well).
For claim 14, Liang teaches a plurality of waveguides (fig. 7, 101 and 203) in contact with one or more layers of active electronic components (fig. 7, 107).
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0317473 (Liang) in view of US 6,903,364 (Takayama).
For claim 4, Liang teaches the cladding layers are made of a III-V semiconductor material ([0017]).
Liang does not teach the III-V clad material is aluminum nitride (AlN). However, Takayama does teach AlN provides a suitable III-V cladding layer for a waveguide (fig. 20, 205 and 225, col. 16, lines 14, 28, 63-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the AlN of Takayama as a simple substitution for the III-V material of .
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0317473 (Liang) in view of US 2014/0126597 (Strittmatter).
For claim 11, Liang does not teach said nanoemitters are quantum wires. 
However, Strittmatter teaches nanostructures may be quantum wires or quantum dots or quantum films ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use quantum wires of Strittmatter as a simple substitution for quantum dots of Liang as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative quantum structure material in order to generate electromagnetic radiation.  See MPEP 2143 I.B.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0317473 (Liang) in view of US 2009/0225804 (Sasahata).
For claim 16, Liang does not teach said optical waveguide is implemented in a two-dimensional photonic-crystal waveguide platform as a slab photonic-crystal waveguide. 
However, Sasahata does teach an optical waveguide is implemented in a two-dimensional photonic-crystal waveguide platform as a slab photonic-crystal waveguide (fig. 1, peripheral section of resonator, [0028], two-dimensional photonic slab). 
.
Allowable Subject Matter
Claims 5-8, 12-13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For Claim 5 as well as 6-8 and 12-13, due to their dependency, Liang represents the closest prior art.  While the individual elements were known, the prior art does not teach or suggest the particular combinations claimed, and there is no clear motivation to modify Liang to meet the claimed limitations.  For claims 15 and 17, Liang represents the closest prior art.  However, Liang does not teach or suggest the plurality of waveguides are configured into stacks of optically cooling planes, and there is no clear motivation to modify Liang to meet this claimed limitation.  
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/11/2021, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US 2017/0317473 (Liang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828